June 4, 2012 VIA EDGAR Mr. John Cash Accounting Branch Chief Division of Corporation Finance U. S. Securities and Exchange Commission Mail Stop 4631 treet, NE Washington, D. C. 20549 Re: International Game Technology (Company, IGT, we, our) Form 10-K for the Fiscal Year Ended October 1, 2011 Filed November 30, 2011 File No. 1-10684 Dear Mr. Cash: This letter is in response to your letter dated May 29, 2012 setting forth comments of the Staff of the Securities and Exchange Commission on our Form 10-K for the fiscal year ended October 1, 2011 filed on November 30, 2011 under the Securities Exchange Act of 1934. Our response is set forth below following the comment from your letter stated in italics. Form 10-K for the Fiscal Year Ended October 1, 2011 Item 8 – Financial Statements, page 46 Note 13. Contingencies, page 76 Litigation, page 76 1. We appreciate your response to prior comment three from our comment letter dated April 18, 2012. In future filings, to the extent that you have concluded that you cannot estimate the reasonably possible loss or range of loss, including reasonably possible losses in excess of amounts already accrued, please state that such an estimate cannot be made for each specific matter disclosed. Refer to FASB ASC 450-20-50-3 and 50-4. Response: In response to the Staff’s comment, we confirm that in future filings, to the extent that we have concluded that we cannot estimate the reasonably possible loss or range of loss, including reasonably possible losses in excess of amounts already accrued, we will state that such an estimate cannot be made for each specific matter disclosed. International Game Technology 6355 South Buffalo Drive Las Vegas, NV 89113-2133 702-669-7777 www.IGT.com U.S. Securities and Exchange Commission
